                                UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN

        UNITED STATES OF AMERICA                                    INITIAL APPEARANCE
                                                                       on Criminal Complaint
                           v.

               MICHAEL M. KARMO                                     CASE NUMBER 20-MJ-359


HONORABLE STEPHEN C. DRIES, presiding                         Court Reporter: Zoom Audio
Deputy Clerk: Katina Hubacz                                   Hearing Began: 4:38 PM
Hearing Held: September 3, 2020 at 4:30 P.M.                  Hearing Ended: 4:43 PM


Appearances:
UNITED STATES OF AMERICA by: Rick Frohling, Margaret Honrath
MICHAEL M. KARMO, via Zoom, and by: Craig Albee                                  CJA  FDS  RET
U.S. PROBATION OFFICE by: Joshua Hanzlik
INTERPRETER:  None  Sworn

 Defendant advised of rights
 Court orders counsel appointed
   Defendant to reimburse at $ Amount per month
 Defendant advised of charges, penalties, and fines
 Detention Hearing set for September 8, 2020 at 10:30 AM

Maximum Penalties:
10 yrs IMP, 3 yrs SR, $250,000 fine, $100 SA
Deft and Defense Counsel consent to video.
Deft informs the Court he does not have a middle initial.
BOND:
Govt:
   -    Seeking detention
   -    No bond study
   -    Prior felony convictions outside state of Wisconsin
   -    Bond study would be helpful
   -    Seeking 3 day hold

Bond Status:
    Defendant is ordered temporarily detained for a maximum of:  3 days  5 days  10 days
     Detention Hearing set for: September 8, 2020 at 10:30 AM




                  Case 2:20-mj-00359-SCD Filed 09/03/20 Page 1 of 1 Document 2
